Citation Nr: 1134204	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a crushed L1 vertebra, prior to September 8, 2006, and in excess of 20 percent thereafter.  

2.  Entitlement to an increased rating for residuals of a neck injury, to include cervalgia, currently rated as 20 percent disabling.  

3.  Entitlement to a separate rating for right upper extremity radiculopathy associated with service-connected residuals of a neck injury, to include cervalgia.  

4.  Entitlement to an initial evaluation in excess of 0 percent for headaches.

5.  Entitlement to an initial evaluation in excess of 0 percent for right tennis elbow.  

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

8.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.  

9.  Entitlement to service connection for irritable bowel syndrome.  

10.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for hemorrhoids.  

11.  Entitlement to an effective date, prior to February 25, 2008, for the grant of service connection for PTSD.  

12.  Entitlement to an effective date, prior to December 19, 2008, for the grant of service connection for tinnitus.  

13.  Entitlement to an effective date, prior to December 19, 2008, for the grant of service connection for post concussion syndrome due to TBI.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to September 1996 and from August 2002 to March 2004.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of a VA Regional Office (RO).  During the appeal process, the RO in St. Petersburg, Florida, assumed jurisdiction of the case.

In April 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Board notes that service connection for a crushed L1 vertebra was established in a March 2005 rating decision, and a 0 percent disability evaluation was assigned.  A November 2010 rating decision reflects that a 10 percent rating was assigned for  a crushed L1 vertebra, prior to September 8, 2006, and a 20 percent evaluation was assigned thereafter.  Since the increases do not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues in regard to the evaluation of service-connected headaches, the evaluation of right tennis elbow, and the evaluation of residuals of a neck injury, to include cervalgia, as well as an initial rating in excess of 10 percent for residuals of a crushed L1 vertebra, prior to September 8, 2006, and in excess of 20 percent thereafter; an initial rating in excess of 50 percent for PTSD; an initial rating in excess of 10 percent for tinnitus; and an initial rating in excess of 0 percent for bilateral hearing loss, along with the issues of entitlement to service connection for irritable bowel syndrome; whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for hemorrhoids; entitlement to an effective date, prior to February 25, 2008, for the grant of service connection for PTSD; an effective date, prior to December 19, 2008, for the grant of service connection for tinnitus; and an effective date, prior to December 19, 2008, for the grant of service connection for post concussion syndrome due to TBI being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Right upper extremity radiculopathy is associated with service-connected residuals of a neck injury, to include cervalgia, throughout the appeal.  


CONCLUSION OF LAW

The criteria for a separate rating for right upper extremity radiculopathy associated with service-connected residuals of a neck injury, to include cervalgia, have been met throughout the appeal.  38 U.S.C.A. § 1155 (West Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (Note 1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria & Analysis

The Veteran asserts entitlement to a separate evaluation for neurologic impairment of the right upper extremity associated with the service-connected residuals of a neck injury.  Having considered the evidence, the Board finds a separate rating is warranted for right upper extremity radiculopathy.  

The Veteran's service-connected neck injury residuals are evaluated under the general rating formula for cervical strain under Diagnostic Code 5237.  Note (1) to the general rating formula states that any associated objective neurologic abnormalities, should be separately evaluated.  

An August 2008 VA record reflects complaints of chronic neck pain with numbness and tingling in the fingers and a September 2008 VA record reflects chronic neck pain with cervical spondylosis.  In addition, the January 2010 VA examination report reflects a diagnosis of cervical spine degenerative disc disease with herniation and right-sided radiculopathy.  

In this case, there is competent evidence tending to establish right upper extremity radiculopathy associated with service-connected radiculopathy.  Thus, a separate rating is warranted for right upper extremity neurologic impairment associated with service-connected neck injury residuals.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

A separate rating for right upper extremity radiculopathy associated with service-connected residuals of a neck injury, to include cervalgia, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

Initially, the Board notes that in April 2010, the Veteran filed a notice of disagreement with the October 2009 and January 2010 rating decisions.  In light of the relevant determinations reflected in the rating decisions, the Board construes the notice of disagreement as pertinent to an initial rating in excess of 50 percent for PTSD, an initial rating in excess of 10 percent for tinnitus, an initial rating in excess of 0 percent for bilateral hearing loss, as well as entitlement to service connection for irritable bowel syndrome, whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for hemorrhoids, and entitlement to an effective date, prior to February 25, 2008, for the grant of service connection for PTSD, an effective date, prior to December 19, 2008, for the grant of service connection for tinnitus, and an effective date, prior to December 19, 2008, for the grant of service connection for post concussion syndrome due to TBI.  

The AOJ has not issued a statement of the case which addresses the Veteran's notice of disagreement.  The Court has directed that where an appellant has submitted a timely notice of disagreement with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.

In addition, the Veteran asserts that the degree of impairment due to the service-connected disabilities is worse.  Thus, the Veteran should be afforded VA examination(s) in regard to the degree of impairment due to the service-connected disabilities on appeal.  

In regard to service-connected neck injury residuals, the Veteran asserts that the degree of impairment renders him unemployable.  The Board notes that while the Veteran's service-connected post-concussion syndrome due to traumatic brain injury (TBI) has been assigned a 100 percent evaluation, from December 2008, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Thus, the Veteran should be afforded a VA examination in regard to the degree of impairment due to service-connected neck injury residuals and associated right upper extremity radiculopathy, for which a separate rating has been granted herein.  

The Board notes that the tennis elbow on the right  has been evaluated under Diagnostic Code 5024 pertaining to tenosynovitis.  Under Diagnostic Code 5024, the rating is based on limitation of motion of the affected part, as arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

In regard to the evaluation for service-connected residuals of a crushed L1 vertebra, the Board notes that a March 2009 x-ray examination report pertaining to the lumbar spine reflects degenerative disc changes at T12-L1 with endplate sclerosis and osteophytosis.  In addition, the June 2004 VA examination report notes degenerative joint disease at T12-L1 and lumbar radicular symptoms, and while the June 2009 VA examiner attributed relevant symptoms to lumbar spine degenerative disc disease and stated that lumbar disc disease is not related to the service-connected residuals of a crushed L1 vertebra, an opinion was not provided as to whether degenerative disc disease is related to service.  It is noted that the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In addition, the June 2009 attributed neurologic impairment of the lower left extremity with lumbar spine degenerative disc disease, and the issue of a separate evaluation for neurologic impairment is inextricably intertwined with the evaluation of service-connected residuals of a crushed L1 vertebra. 

In addition, the issue regarding the evaluation of service-connected headaches was remanded in April 2009 for a VA examination in order to determine the current degree of impairment.  The Veteran has not been afforded a VA examination in that regard.  The Court has held "that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds it necessary to remand the claim to obtain compliance with the April 2009 Board remand directives.

The Board notes that the Veteran's headaches are rated as 0 percent disabling under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraines with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines with less frequent attacks warrant a noncompensable rating.

Lastly, the Board notes that a December 2008 VA record references VA vocational rehabilitation.  The Veteran's vocational rehabilitation folder has not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation folder with the claims file.  

2.  After completion of the above to the extent possible, schedule the Veteran for a VA examination(s) to determine the degree of impairment due to service-residuals of a neck injury and associated right upper extremity radiculopathy, service-connected headaches, service-connected residuals of a crushed L1 vertebra, and service-connected tennis elbow on the right.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner(s) provide an opinion as to the degree of impairment due to service-connected headaches, tennis elbow on the right, and residuals of a crushed L1 vertebra, to include any neurologic impairment.  The examiner should identify any associated symptoms and provide an opinion as to whether it is at least as likely as not that degenerative disc disease and/or neurologic impairment is related to the veteran's service or is proximately due to or has been chronically worsened by service-connected disability, and whether as a result of the Veteran's service-connected disabilities, he is unable to maintain substantially gainful employment, prior to December 19, 2008.  In addition, the examiner should provide an opinion as to whether he is unable to maintain substantially gainful employment solely due to the service-connected neck injury residuals and associated upper extremity radiculopathy, at any time during the relevant period.   A complete rationale should accompany all opinions provided. 

3.  Issue a statement of the case in regard to the issues of entitlement to an initial rating in excess of 50 percent for PTSD, an initial rating in excess of 10 percent for tinnitus, an initial rating in excess of 0 percent for bilateral hearing loss, as well as entitlement to service connection for irritable bowel syndrome, whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for hemorrhoids, and entitlement to an effective date, prior to February 25, 2008, for the grant of service connection for PTSD, an effective date, prior to December 19, 2008, for the grant of service connection for tinnitus, and an effective date, prior to December 19, 2008, for the grant of service connection for post concussion syndrome due to TBI.  

4.  In light of the above, the claims should be readjudicated.  The AOJ should review any opinion obtained for completeness and if any further development is necessary in that regard, such should be accomplished before returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


